Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of September 27, 2010
is by and among the parties identified as “Pledgors” on the signature pages
hereto and such other parties as may become Pledgors hereunder after the date
hereof (individually a “Pledgor” , and collectively the “Pledgors”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations referenced below.

W I T N E S S E T H

WHEREAS, a $250 million credit facility has been established in favor of FTI
Consulting, Inc., a Maryland corporation (the “Company”), pursuant to the terms
of that Credit Agreement, dated as of the date hereof (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), among the
Company, the Guarantors identified therein, the Lenders identified therein,
JPMorgan Chase Bank, N.A., as L/C Issuer and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender; and

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the Uniform Commercial Code in effect in the State of New York on the date
hereof: Accession, Financial Asset, Proceeds and Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Event of Default” has the meaning provided in Section 8 hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

“Secured Obligations” means, without duplication, (a) all of the Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including Attorney Costs.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided, that if by reason of any mandatory choice of law
provisions governing the perfection or the effect of perfection or
non-perfection of the security interests granted herein, the perfection or the
effect of perfection or non-perfection of such security interests is governed by
the Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of New York, UCC shall mean the Uniform Commercial Code as
in effect from time to time in such other jurisdiction for purposes of the
perfection or effect of perfection or non-perfection.

 

1



--------------------------------------------------------------------------------

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of all of the Secured Obligations, each Pledgor hereby
grants, pledges and assigns to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set-off against, any and all right, title and interest of such Pledgor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) all Capital Stock set forth on Schedule 2(a), including,
but not limited to, the following:

(A) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Shares, or representing a
distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Capital Stock of the
successor entity formed by or resulting from such consolidation or merger.

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Capital Stock owned
by such Pledgor of any Person that hereafter becomes a Domestic Subsidiary and
(ii) sixty-five percent (65%) (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding shares of Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity ”) and
one hundred percent (100%) (or, if less, the full amount owned by such Pledgor)
of the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
such Pledgor of any Person that is now or hereafter becomes a Foreign
Subsidiary, including any such Foreign Subsidiary set forth on Schedule 2(a)
attached hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such Capital Stock, and all
options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Capital Stock described in Section 2(a) above
and 2(c) below, the “Pledged Shares”).

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Notwithstanding anything to the contrary in this Pledge Agreement or in any
other Loan Document, the Pledged Collateral shall not include any Excluded
Property.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations.

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Each Pledgor shall deliver to the Administrative Agent (i) simultaneously
with or prior to the execution and delivery of this Pledge Agreement, all
certificates representing the Pledged Shares of such Pledgor and (ii) promptly
upon the receipt thereof by or on behalf of a Pledgor, all other certificates
and instruments constituting Pledged Collateral of a Pledgor. Prior to delivery
to the Administrative Agent, all such certificates and instruments constituting
Pledged Collateral of a Pledgor shall be held in trust by such Pledgor for the
benefit of the Administrative Agent pursuant hereto. All such certificates shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, in a form
reasonably acceptable to the Administrative Agent.

(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including without limitation, any certificate representing a dividend or
distribution in connection with any increase or reduction of capital,
reclassification,

 

2



--------------------------------------------------------------------------------

merger, consolidation, sale of assets, combination of shares or other equity
interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
or an exchange for, any Pledged Collateral or otherwise; (iii) dividends payable
in securities; or (iv) distributions of securities in connection with a partial
or total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of the Administrative
Agent, shall segregate it from such Pledgor’s other property and shall deliver
it forthwith to the Administrative Agent in the exact form received together
with any necessary endorsement and/or appropriate stock power duly executed in
blank, in a form reasonably acceptable to the Administrative Agent, to be held
by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

(c) Financing Statements. Each Pledgor hereby authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction in
the United States any financing statements (including any continuations),
amendments thereto or other documents (i) that contain the information required
by Article 9 of the UCC of each such applicable jurisdiction for the filing of
any financing statement or amendment relating to the Pledged Collateral,
including without limitation, whether such Pledgor is an organization, the type
of organization and any organizational identification number issued to such
Pledgor, (ii) without the signature of such Pledgor where permitted by law or
(iii) that contain a description or indication of collateral as “all assets now
owned or hereafter acquired by the Pledgor or in which Pledgor otherwise has
rights” or “all personal property of the debtor, now owned or hereafter
acquired” or words of similar import . Each Pledgor agrees to provide all
information described in the immediately preceding sentence to Administrative
Agent promptly upon reasonable request by Administrative Agent and, if required,
to execute any such financing statements (including any continuations) or
amendments thereto.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(a)(i) no Pledgor shall be required to deliver certificates representing Pledged
Shares or instruments of transfer or assignment with respect thereto and (ii) no
issuer of Pledged Shares shall be required to deliver an Issuer’s Acknowledgment
with respect to such Pledged Shares, in each case, if both (A) the issuer of
such Pledged Shares is not a Domestic Subsidiary and (B) less than 1.0% of the
total Capital Stock of such issuer is Pledged Stock and (b) each of FTI
Consulting (Hong Kong) Limited and FTI Consulting S.ar.L. shall not be required
to deliver Issuer’s Acknowledgments on the Closing Date, but the Pledgor owning
the Pledged Shares of each such issuer shall use commercially reasonable efforts
to cause such issuer to deliver an executed Issuer’s Acknowledgment with respect
to such Pledged Shares as soon as practicable thereafter, but in any event
within 60 days of the Closing Date.

5. Representations and Warranties. Each Pledgor represents and warrants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
that:

(a) Authorization of Pledged Shares. The Pledged Shares are, as applicable, duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting a Pledgor or any of
its property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Stock is required either (i) for the pledge made by a Pledgor or for the
granting of the security interest by a Pledgor pursuant to this Pledge Agreement
(except as have been already obtained) or (ii) for the exercise by the
Administrative Agent or the holders of the Secured Obligations of their rights
and remedies hereunder (except as may be required by laws affecting the offering
and sale of securities).

 

3



--------------------------------------------------------------------------------

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the holders of
the Secured Obligations, in the Pledged Collateral. Upon (i) the proper filing
of (x) UCC financing statements in the applicable jurisdictions (and payment of
the applicable fees) and (ii) the Administrative Agent obtaining possession or
control of any Pledged Collateral to the extent such possession or control
thereof is required by the UCC, the Administrative Agent will have a perfected
first priority Lien in the Pledged Collateral prior to all other Liens on the
Pledged Collateral except for Permitted Liens.

(f) Partnership and Membership Interests. Except as previously disclosed to the
Administrative Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the Uniform Commercial Code as in effect
in any jurisdiction, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a Security or a Financial Asset.

Notwithstanding anything to the contrary set forth above, no representation or
warranty is made in this Section 5 with respect to the laws of any jurisdiction
other than the United States or any political subdivision thereof.

6. Covenants. So long as Full Satisfaction has not occurred, each Pledgor
covenants that such Pledgor shall:

(a) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Shares of such Pledgor to mark its books and records) to reflect the
security interest granted to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, pursuant to this Pledge Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if requested by the Administrative Agent,
delivering to the Administrative Agent irrevocable proxies in respect of the
Pledged Collateral of such Pledgor.

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

(f) Issuance or Acquisition of Capital Stock. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
require, issue or acquire any Capital Stock consisting of an interest in a
partnership or a limited liability company that (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms provides that
it is a security governed by Article 8 of the Uniform Commercial Code as

 

4



--------------------------------------------------------------------------------

in effect in any jurisdiction, (iii) is an investment company security, (iv) is
held in a securities account or (v) constitutes a Security or a Financial Asset.

7. Advances by Holders of the Secured Obligations. On failure of any Pledgor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or may be compelled to make by operation of law. All such sums and
amounts so expended shall be repayable by the Pledgors on a joint and several
basis within ten Business Days after notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate for Base Rate Loans. No such
performance of any covenant or agreement by the Administrative Agent or the
holders of the Secured Obligations on behalf of any Pledgor, and no such advance
or expenditure therefor, shall relieve the Pledgors of any default under the
terms of this Pledge Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The holders of the Secured Obligations may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Pledgor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

8. Events of Default. The occurrence of an event that would constitute an Event
of Default under the Credit Agreement shall be an Event of Default hereunder (an
“Event of Default “).

9. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the Uniform
Commercial Code of the jurisdiction applicable to the affected Pledged
Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 9 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any holder of the Secured Obligations may
in such event, bid for the purchase of such securities. Each Pledgor agrees
that, to the extent notice of sale shall be required by law and has not been
waived by such Pledgor, any requirement of reasonable notice shall be met if
notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to such Pledgor, in accordance with the notice provisions of Section 11.02 of
the Credit Agreement at least ten days before the time of such sale. The
Administrative Agent shall not be obligated to make any sale of Pledged
Collateral of such Pledgor regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities constituting Pledged Collateral and that the
Administrative Agent may, therefore, determine to make one or more private sales
of any such Pledged Collateral to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller

 

5



--------------------------------------------------------------------------------

than the prices and other terms that might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act. Each Pledgor further acknowledges and agrees that any offer to
sell such Pledged Collateral that has been (i) publicly advertised on a bona
fide basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act), or (ii) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act, and the Administrative Agent may, in such
event, bid for the purchase of such Pledged Collateral.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence of an
Event of Default and during the continuation thereof, the Administrative Agent
may, after providing the notices required by Sections 9-620 and 9-621 of the UCC
or otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Pledgors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate for Base Rate Loans, together with the
costs of collection and Attorney Costs. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Pledgors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

10. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

6



--------------------------------------------------------------------------------

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

(x) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 9 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

(b) Performance by the Administrative Agent of Obligations. If any Pledgor fails
to perform any agreement or obligation contained herein, the Administrative
Agent itself may perform, or cause performance of, such agreement or obligation,
and the expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Pledgors on a joint and several basis pursuant to
Section 25 hereof.

(c) Assignment by the Administrative Agent. Subject to the terms and conditions
of the Credit Agreement, the Administrative Agent may from time to time assign
the Secured Obligations and any portion thereof and/or the Pledged Collateral
and any portion thereof, and the assignee shall be entitled to all of the rights
and remedies of the Administrative Agent under this Pledge Agreement in relation
thereto.

(d) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgors shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Pledged Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any necessary steps to
preserve rights against any parties with respect to any of the Pledged
Collateral.

(e) Voting Rights in Respect of the Pledged Collateral.

 

7



--------------------------------------------------------------------------------

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of such Pledgor or any
part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

(f) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends, distributions and interest payments that are received by a
Pledgor contrary to the provisions of paragraph (A) of this subsection shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

(g) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
(subject to Permitted Liens) on all Pledged Collateral not expressly released or
substituted.

11. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

12. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Pledged Collateral, when received by the Administrative Agent or
any of the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

 

8



--------------------------------------------------------------------------------

13. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect until Full Satisfaction has occurred. Upon
such Full Satisfaction occurring, this Pledge Agreement shall be automatically
terminated and the Administrative Agent and the holders of the Secured
Obligations shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, Attorney Costs) incurred by the Administrative
Agent or any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

14. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit Agreement.

15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that, subject to Section 8.04 of the Credit Agreement, none
of the Pledgors may assign its rights or delegate its duties hereunder without
the prior written consent of the requisite Lenders under the Credit Agreement.
To the fullest extent permitted by law, each Pledgor hereby releases the
Administrative Agent and each holder of the Secured Obligations, and their
respective successors and assigns, from any liability for any act or omission
relating to this Pledge Agreement or the Pledged Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, employees or
agents.

16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

17. Counterparts; Effectiveness. This Pledge Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall
constitute an original, but all of which shall constitute a single contract. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart. Delivery of an executed counterpart
of a signature page of this Pledge Agreement by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Pledge Agreement.

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

19. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE

 

9



--------------------------------------------------------------------------------

COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS PLEDGE
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(a) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

20. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

21. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

22. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

10



--------------------------------------------------------------------------------

23. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

24. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default
and during the continuation thereof, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Pledge Agreement, under any of the other Loan Documents or under any
other document relating to the Secured Obligations.

25. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:     FTI CONSULTING, INC., a Maryland corporation       By:  
/s/    Eric B. Miller       Name:   Eric B. Miller       Title:  

Executive Vice President, General Counsel and

Chief Ethics Officer

     

FTI CONSULTING CANADA LLC, a Maryland limited liability company

FTI INTERNATIONAL LLC, a Maryland limited liability company

FTI TECHNOLOGY LLC, a Maryland limited liability company

FD MWA HOLDINGS INC., a Delaware corporation

FD U.S. COMMUNICATIONS, INC., a New York corporation

          By:   /s/    Eric B. Miller       Name:   Eric B. Miller       Title:
  Senior Vice President

 

Accepted and agreed to as of the date first above written.

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent By:   /s/    Roberto Salazar   Name: Roberto Salazar  
Title: Assistant Vice President

 

 

12



--------------------------------------------------------------------------------

Schedule 2(a)

Pledged Shares

 

Pledgor

  

Issuer

   Number of
Shares    Certificate
Number    Percentage
Ownership  

FTI Consulting, Inc.

   Compass Lexecon, LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI, LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   Competition Policy Associates, Inc.    1,000 Class A    A-6    100 % 

FTI Consulting, Inc.

   Competition Policy Associates, Inc.    1,000 Class B    B-6    100 % 

FTI Consulting, Inc.

   FTI International LLC    100    1    100 % 

FTI Consulting, Inc.

   FTI Investigations, LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI Cambio, LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI Consulting Limited    650    3    65 % 

FTI International LLC

   FD MWA Holdings, Inc.    4,232,000    3    100 % 

FTI International LLC

   FTI Consulting LLC    N/A    uncertificated    100 % 

FTI International LLC

   FCN Holdings CV    N/A    uncertificated    65 % 

FTI International LLC

   FTI Technology LLC1    N/A    uncertificated    100 % 

FTI International LLC

   FTI General Partner LLC    100    1    100 % 

FTI International LLC

   FTI Consulting (Hong Kong) Limited    65    2    65 % 

FD MWA Holdings, Inc.

   FD US Communications, Inc.    2,562 Class A    1    100 % 

FTI Technology LLC

   FTI Hosting LLC    N/A    uncertificated    100 % 

FTI Technology LLC

   FTI Ringtail (Aust) Pty Ltd.    65    5    65 % 

FCN Holdings CV

   FTI US LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   Brewer Consulting Limited    728    1081    65 % 

FTI Technology LLC

   Attenex Corporation    1,000    C-2    100 % 

FTI Consulting Canada LLC

   FTI Consulting Canada ULC    650    C-2    65 % 

FTI Consulting, Inc.

   FTI CXO Acquisition LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI Consulting Canada LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI SMG LLC    N/A    uncertificated    100 % 

FTI Consulting, Inc.

   FTI Consulting S.ar.L.    25,000    uncertificated    65 % 

FD US Communications, Inc.

   FCN Holdings CV    N/A    uncertificated    65 % 

 

 

1

Formerly known as FTI Repository Services, LLC

 

13



--------------------------------------------------------------------------------

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby:

(i) acknowledges receipt of the Pledge Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement), dated as of
September 27, 2010 by and among the parties identified as “Pledgors” thereto
(individually a “Pledgor” , and collectively the “Pledgors”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations referenced therein;

(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Pledge Agreement;

(iii) agrees that it will comply with instructions of the Administrative Agent
with respect to the applicable Pledged Shares without further consent by the
applicable Pledgor;

(iv) agrees to notify the Administrative Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Pledged Shares that is adverse
to the interest of the Administrative Agent therein;

(v) waives any right or requirement at any time hereafter to receive a copy of
the Pledge Agreement in connection with the registration of any Pledged Shares
thereunder in the name of the Administrative Agent or its nominee or the
exercise of voting rights by the Administrative Agent or its nominee;

(vi) agrees that upon the occurrence and during the continuance of an Event of
Default, all rights of a Pledgor to exercise the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to paragraph
10(e)(i) of the Pledge Agreement shall cease and all such rights shall thereupon
become vested in the Administrative Agent, which shall then have the sole right
to exercise such voting and other consensual rights; and

(vii) agrees that upon the occurrence and during the continuance of an Event of
Default, all rights of a Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph 10(f)(i) of the Pledge Agreement shall cease and all such
rights shall thereupon be vested in the Administrative Agent, which shall then
have the sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

 

ISSUERS:    

COMPASS LEXECON LLC, a Maryland limited liability company

FTI CAMBIO LLC, a Maryland limited liability company

FTI CONSULTING CANADA LLC, a Maryland limited liability company

FTI CONSULTING LLC, a Maryland limited liability company

FTI CXO ACQUISITION LLC, a Maryland limited liability company

FTI GENERAL PARTNER LLC, a Maryland limited liability company

FTI HOSTING LLC, a Maryland limited liability company

FTI INTERNATIONAL LLC, a Maryland limited liability company

FTI SMG LLC, a Maryland limited liability company

FTI TECHNOLOGY LLC, a Maryland limited liability company

FTI, LLC, a Maryland limited liability company

ATTENEX CORPORATION, a Washington corporation

COMPETITION POLICY ASSOCIATES, INC., a District of Columbia corporation

FD MWA HOLDINGS INC., a Delaware corporation

FD U.S. COMMUNICATIONS, INC., a New York corporation

          By:   /s/    Eric B. Miller       Name:   Eric B. Miller       Title:
  Senior Vice President     FTI INVESTIGATIONS, LLC, a Maryland limited
liability Company       By:   /s/    Michael J. Slattery       Name:   Michael
J. Slattery       Title:   President

 

 

 

[Issuer’s Acknowledgment]



--------------------------------------------------------------------------------

    FCN HOLDINGS CV, a Netherlands limited partnership     By: FTI General
Partner LLC, a Maryland limited liability company in its capacity as General
Partner of FCN Holdings CV       By:   /s/    Eric B. Miller         Name: Eric
B. Miller         Title: Senior Vice President

 

 

 

 

 

[Issuer’s Acknowledgment]

 



--------------------------------------------------------------------------------

    FTI RINGTAIL (AUST) PTY LTD., an Australian company       By:  
/s/    Ronald Reno       Name:   Ronald Reno       Title:   Vice President and
Treasurer

 

 

 

 

 

 

 

[Issuer’s Acknowledgment]

 



--------------------------------------------------------------------------------

    BREWER CONSULTING LIMITED, a United Kingdom Private Limited Company      
By:   /s/    Ronald Reno       Name:   Ronald Reno       Title:   Vice
President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

[Issuer’s Acknowledgment]

 



--------------------------------------------------------------------------------

FTI CONSULTING CANADA, ULC, a Canadian unlimited liability corporation By:  
/s/    Eric B. Miller Name:   Eric B. Miller Title:   Executive Vice President

 

 

 

 

 

 

[Issuer’s Acknowledgment]

 



--------------------------------------------------------------------------------

FTI CONSULTING S.ar.L., a Luxembourg Société à responsabilité limitée By:  
/s/    Rota Fabrice Name:   Rota Fabrice Title:   Category A Manager By:  
/s/    Eric B. Miller Name:   Eric B. Miller Title:   Category B Manager

 

 

 

 

 

[Issuer’s Acknowledgment]

 



--------------------------------------------------------------------------------

FTI CONSULTING LIMITED, a United Kingdom Private Limited Company By:  
/s/    Ronald Reno Name:   Ronald Reno Title:   Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

 

[Issuer’s Acknowledgment]